Citation Nr: 1729296	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of zero percent for the Veteran's service-connected microhematuria (also claimed as nephritis).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's microhematuria.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from November 1974 to November 1976.  He also had service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The June 2010 decision, in pertinent part, denied service connection for hypertension and hepatitis C.  The March 2011 decision granted service connection for microhematuria with an evaluation of zero percent effective December 29, 2010.  The Veteran timely appealed the decisions with notices of disagreement received by VA in September 2010 and April 2011.

In an October 2015 rating decision, the RO denied service connection for hypertension as secondary to microhematuria (also claimed as nephritis).

The Veteran testified before the undersigned Veterans Law Judge in a September 2016 hearing at the RO.  A transcript from the hearing was associated with the claims file and reviewed.

The claim of TDIU is inferred with the claim for an increased disability rating based on evidence that the Veteran was unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (per curiam) ("[A] request for TDIU . . . reasonably raised by the record . . . involves an attempt to obtain an appropriate rating for a disability or disabilities, [including] as part of a claim for increased compensation.").

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issues on appeal.

During the Veteran's last VA examination of his microhematuria in March 2011, the Veteran stated that most of the time his urine was clear to the naked eye.  03/17/2011, VBMS entry, VA Examination, at 2 [hereinafter March 2011 VA Examination].  The VA examination notes that the Veteran had shown normal renal function and no kidney lesion.  Id. at 3.  Subsequently, however, the Veteran reported at the September 2016 Board hearing that his microhematuria had worsened because he had sometimes been seeing blood his urine.  09/22/2016, VBMS entry, Hearing Transcript, at 4, 7 [hereinafter September 2016 Hearing Transcript].  VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of his microhematuria.

With respect to the issue of entitlement to service connection for hepatitis C, VA medical records reflect diagnoses and treatment for hepatitis C dating back to at least February 1995.  E.g., 10/21/2015, Virtual VA entry, CAPRI, at 40 [hereinafter North Little Rock VA Medical Records] (medical note refers to diagnoses of hepatitis C in February and August 1995); 06/01/2010, VBMS entry, Medical Treatment Record - Government Facility, at 1, 4-5 (past medical history); 03/15/2011 VBMS entry, Medical Treatment Record - Government Facility, at 1 (past medical history); March 2011 VA Examination, supra, at 2 (past medical history).  Moreover, service treatment records reflect that the Veteran underwent exploratory laparotomy and appendectomy.  12/04/2013, VBMS entry, STR - Medical, at 4, 59.  The Veteran told VA in June 2002 that he may have had a blood transfusion during the exploratory laparotomy.  North Little Rock VA Medical Records, supra.  Moreover, in a risk factors questionnaire dated September 2009, the Veteran indicated that he had a blood transfusion.  09/14/2009, VBMS entry, Correspondence, at 1.  While the evidence is insufficient to grant a claim of service connection for hepatitis C, competent evidence of the Veteran's hepatitis C, coupled with his in-service exploratory laparotomy and possible blood transfusion, do indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  Furthermore, although VA records refer to diagnoses of hepatitis C in February and August 1995, the earliest post-service medical record located by the Board in the claims file is dated March 2002.  North Little Rock VA Medical Records, supra, at 45-46.  Earlier medical records would be relevant to the Veteran's claim of entitlement to service connection for hepatitis C, and therefore efforts should be made to locate medical records from his military discharge to March 2002.

With respect to the issue of entitlement to service connection for hypertension, as noted above, no medical records from discharge to March 2002 were located in the claims file, despite VA records referring to records in 1995.  Earlier medical records would be relevant to the Veteran's claim of entitlement to service connection for a hypertension, and therefore efforts should be made to locate medical records from his military discharge to March 2002.

As noted in the Introduction, the claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.  VA records indicate that the Veteran had been unemployed during at least parts of the claim period.  See, e.g., 03/08/2016, Virtual VA entry, CAPRI, at 2 (Veteran says he is not currently employed and he would like to work again); 04/01/2013, Virtual VA entry, CAPRI, at 103, 107, 121 (Veteran is unemployed); see also September 2016 Hearing Transcript, supra, at 5 (Veteran describes how his microhematuria "prevents [him] from getting jobs").  VA should thus address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.

Additionally, on remand, other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, including records from the Veteran's military discharge to March 2002 and from October 2016 to the present.  Additionally, notify the Veteran that he may submit any relevant records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, then schedule the Veteran for an examination as to the severity of his service-connected microhematuria.  All necessary tests should be conducted.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

Consider the statements from the Veteran at the September 2016 Board hearing indicating that he had sometimes been able to see blood in his urine.

3.  After all development has been completed and returned from step 1 above, then schedule the Veteran for an examination of his hepatitis C.  [If the Veteran fails to report to the examination, then have an appropriately qualified examiner answer the questions below.]  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is related to active service?

Consider all lay and medical evidence, including the Veteran's undergoing exploratory laparotomy and appendectomy during service.  In addition, please consider the Veteran's statements dated June 2002 (to VA) and September 2009 (in the risk factors questionnaire) indicating having had a blood transfusion.

Please provide clear and comprehensive rationales for all conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed and returned from steps 1-3 above, then schedule the Veteran for a VA examination regarding entitlement to TDIU.  The claims file must be made available to and reviewed by the examiner.

The examiner must opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for all opinions expressed and conclusions reached must be provided.

5.  After all development has been completed and returned from steps 1-4 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

